Honorable R. T. Burns
County Attorney
Walker County
Huntsville, Texas

Deer Sir:               Opinion NO. O-1702
                        Re: May a person who has hot paid his poll tax
                             be a c#ndidate for Repreaentt%tit+&

This will acknowledge receipt of your telepam of November 15, 1939,
and your letter of November 17. We wish to thank you for the able
brief which you submitted with your letter.

The question aa presented to ua in your telegram reads:

     'tiouldlike to know definition of 'qualified elector' and if
     person who has not peld poll tax ia eligible to have name
     placed on ballot for representative in special election?"

We regret to ad&e   that we are not an$horized to enawer your question for
the reason that the Constitution of Texas, in Article 3, Section 8, gives
to the House of Representatives the exclusive power to determine the
eligibility of its members, in the following language:

     'Each House shall be the judge of the qualifications and election
     of its own members."

In Dickson v. Strickland, 114 Tex. 176, 265 S.W. 1012, the Supreme Court
of Texea waa asked to.pesa upon the qtilifications of Mrs. Miriam A.
Ferguaon for Covernor of the State but held that neither it nor the district
court haa jurisdiction to entertain the question because Section 3, of Article
6 of the State Constitution placed the determination of the question in the
Legislature. Said Greenwood, J., in the opinion:

     "The Constitution, having committed to the Legislature, and
     withheld from the budiciary, the power to determine the
     eligibility of all elective state officers of the executive
     department, such Rower of determin&tion-n must be exercised
     by the Legislature and could not be granted away tothe courts, . . ."

     "If it is the Constitution which provides that a nonjudicial
     tribunal shall settle such cases, the deciaion,thereof by
     such tribunal is beyond judid,iiil
                                      control, unless pleinl:~
     authorized by the Constitution itself."
Hon. R. T. Burns, Page #2    (o-1702)



If the courts oi this state ere without jurisdiction in such CPXS
certainly it woLiLdbe beyond the authority of the Attorney General
to attempt to decide such questions.

Whenever the House of Representatives is called upon to pass upon the
qualifications of one of ite members, it will, of course, be guided by
the following provisions of the Texas Constitution:

     "Article 6, Section 2. Every person subject to none of the
     foregoing disqualifica'iiona,who shall have attained the age
     of twenty- ,one years and who shall be a citizen of the United
     States and who shall have resided in this State one year
     next preceding an election and the last six months within the
     district or county in which such person offers to vote, shallbe
     deemed a qualified elector; provided, that elerora ~ living
     in any unorganized county may note at any election precinct
     in the county to which such county is attached for judicial
     pu~~osea; and provided further that anj vo.terwho is subject
     to >ilya poll tax under the laws of the StL:;eof Texas shall
     have paid said tax before offering to vote at anyZelect!~on‘
     in this State and hold a receipt showing that said poll tax
     was paid b&ore the first day of February ne:xtpreceding
     such election."

     "Article 3, Section 7. No person shall be a Representative,
     uhleaa he be a citizen of the United States, and at the
     time of his election, a qualified elector of this State,
     and shall have been a resident of this State two years next
     preceding his election, the last year thereof a resident
     of the district for which he shall be chosen, and shall
     have attained the age of twenty-one years."

The application of the above proviaiona is the function of the House of
Representatives.

                                             Yours very truly,

APPROVED NOV. 22, 1939                  MTOFOEY   GERERALOF TEZAS
a/ GERALD C. MANN
A'M'ORNEYQNERALOFTEXAS                  */         Walter R. Koch

APPROVED OPINION COIMITIEE
BY B. W. B.
CHAIRMAN                                BY
                                                   Walter Rt.',Koci;
                                                        Assistant
WRK:n/ ldw